Case 1:19-cv-01197-LO-TCB Document 116 Filed 08/03/20 Page 1 of 2 PageID# 1553




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 __________________________________________
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Case No. 1:19-cv-1197-LO-TCB
                                                      )
 EDWARD SNOWDEN,                                      )
                                                      )
                       Defendant,                     )
                                                      )
 and                                                  )
                                                      )
 MACMILLAN PUBLISHING GROUP, LLC                      )
 d/b/a HENRY HOLT AND COMPANY,                        )
                                                      )
                       Relief-Defendant.              )
                                                      )

                         JOINT NOTICE OF WAIVER OF HEARING

        Please take notice, that pursuant to Local Rule 7(E), Plaintiff United States and

 Defendant Edward Snowden jointly waive oral argument in connection with their Joint Motion

 to Set Summary Judgment Briefing Schedule in Lieu of Holding the Final Pretrial Conference.


 Dated: August 3, 2020                        Respectfully Submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              DAVID MORRELL
                                              Deputy Assistant Attorney General

                                              ALEXANDER K. HAAS
                                              Director, Federal Programs Branch

                                              ANTHONY J. COPPOLINO
                                              Deputy Director, Federal Programs Branch



                                                -1-
Case 1:19-cv-01197-LO-TCB Document 116 Filed 08/03/20 Page 2 of 2 PageID# 1554




                                    ANTONIA KONKOLY
                                    Trial Attorney
                                    SERENA ORLOFF
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L St. NW, Room 11110
                                    Washington, DC 20530
                                    Tel.: (202) 514-2395
                                    Fax: (202) 616-8470
                                    Email: antonia.konkoly@usdoj.gov


                                           /s/ Lauren A. Wetzler
                                    LAUREN A. WETZLER
                                    Chief, Civil Division
                                    Assistant United States Attorney
                                    Office of the United States Attorney
                                    2100 Jamieson Avenue
                                    Alexandria, Virginia 22314
                                    Tel:      (703) 299-3752
                                    Fax:      (703) 299-3983
                                    Email: Lauren.Wetzler@usdoj.gov

                                    Counsel for the United States

                                    LAWRENCE S. LUSTBERG
                                    Gibbons P.C.
                                    One Gateway Center
                                    Newark, New Jersey 07102
                                    (973) 596-4731/Fax: (973) 639-6285
                                    llustberg@gibbonslaw.com


                                    /s/ Victor M. Glasberg _________
                                    Victor M. Glasberg, #16184
                                    Victor M. Glasberg & Associates
                                    121 S. Columbus Street
                                    Alexandria, VA 22314
                                    (703) 684-1100 / Fax: 703-684-1104
                                    vmg@robinhoodesq.com

                                    Counsel for Defendant Edward Snowden




                                      -2-
